Electronically Filed
                                                          Supreme Court
                                                          SCPW-XX-XXXXXXX
                                                          13-AUG-2020
                                                          02:17 PM


                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                IN THE MATTER OF INDIVIDUALS IN CUSTODY
                        OF THE STATE OF HAWAIʻI


                          ORIGINAL PROCEEDING

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
      and Chief Judge Ginoza, assigned by reason of vacancy)

          On August 12, 2020, the Office of the Public Defender

(“OPD”) filed a petition for extraordinary writ pursuant to HRS

§§ 602-4, 602-5(5), and 602-5(6) and/or a writ of mandamus

(“Petition”).    For purposes of the Petition, Respondents shall

be designated as:    (1) Nolan P. Espinda, Director of the

Department of Public Safety (“DPS”); (2) Dwight K. Nadamoto,

Acting Prosecuting Attorney, City and County of Honolulu

(“Prosecuting Attorney Nadamoto”); (3) Donald S. Guzman,

Prosecuting Attorney, County of Maui; (4) Mitchell D. Roth,

Prosecuting Attorney, County of Hawaiʻi; (5) Justin F. Kollar,

Prosecuting Attorney, County of Kauaʻi; and (6) Edmund (Fred)

K.B. Hyun, Chairperson of the Hawai‘i Paroling Authority.        Upon
consideration of the Petition and the current state of the

pandemic,

            IT IS HEREBY ORDERED as follows:

            1.   By 9:00 a.m. on Friday, August 14, 2020,

Respondents DPS and Prosecuting Attorney Nadamoto shall file an

answer to the Petition solely with respect to O‘ahu Community

Correctional Center (“OCCC”).   The answer shall include the

process that should be implemented to facilitate the release of

the category of defendants requested in the Petition, should the

court allow for such release, including: the COVID-19 screening

process; the mechanism for providing the COVID-19 testing

information to the court for each defendant identified for

release; how positive, negative, and pending test results should

be handled; the expected time frame to effectuate these steps;

and any other issues that may be implicated by the requested

release.

            2.   A hearing will be held on Friday, August 14,

2020, at 11:00 a.m. with respect to paragraph 1 above.      The

hearing will be held remotely and will be livestreamed for

public viewing via the Judiciary’s YouTube channel at

YouTube.com/hawaiicourts.   Petitioner OPD and Respondents DPS

and Prosecuting Attorney Nadamoto shall appear at the hearing.

In addition to counsel, a representative from DPS shall be

available to answer any questions of the court.

                                  2
             3.     No later than 4:30 p.m. on Monday, August 17,

2020, all Respondents shall file an answer to the entire

Petition.

             4.     The clerk of the appellate court shall serve a

copy of this order upon the Respondents, as required by HRAP

Rule 21(c).       Service shall be effectuated electronically and by

telephone.

             DATED: Honolulu, Hawaiʻi, August 13, 2020.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Lisa M. Ginoza




                                     3